
	

114 HR 2723 IH: Rabbi Arthur Schneier Congressional Gold Medal Act
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2723
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2015
			Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To award a Congressional Gold Medal to Rabbi Arthur Schneier in recognition of his pioneering role
			 in promoting religious freedom and human rights throughout the world, for
			 close to half a century.
	
	
 1.Short titleThis Act may be cited as the Rabbi Arthur Schneier Congressional Gold Medal Act. 2.FindingsThe Congress finds as follows:
 (1)Rabbi Arthur Schneier, Spiritual Leader of Park East Synagogue and Founder and President, Appeal of Conscience Foundation, has played a pioneering role in promoting religious freedom and human rights throughout the world, for close to half a century.
 (2)The President of the United States awarded him the Presidential Citizens Medal for his service as an international envoy for four administrations and as a Holocaust survivor, devoting a lifetime to overcoming forces of hatred and intolerance. (3)He received the United States Department of State Special Recognition Award from Secretary Colin Powell for … his ecumenical work in favor of mutual understanding, tolerance and peace ….
 (4)In China in 2004, he headed an interfaith Appeal of Conscience Foundation delegation which met with government officials on behalf of religious freedom and strengthened exchanges between religious communities in China and the United States.
 (5)He has regularly led delegations of religious leaders to China since the early 1980s. (6)In the Former Soviet Union, Rabbi Schneier was, in 2004, the keynote speaker at the Interreligious Conference on Peace hosted by Patriarch Aleksey II.
 (7)In Armenia in 2002, he held meetings with the Catholicos of all Armenians and government leaders to help ease tensions between Armenia and Turkey.
 (8)He convened the Religious Summit on the Former Yugoslavia in Switzerland and the Conflict Resolution Conference in Vienna, mobilizing Catholic, Muslim, and Orthodox Christian religious leaders to halt the bloodshed in former Yugoslavia (1992, 1995).
 (9)In the Balkans, Caucasus, and Central Asia, he initiated the Peace and Tolerance Conference in Istanbul, Turkey, in cooperation with the Turkish Government and the Ecumenical Patriarch Bartholomew I (1994).
 (10)In Bosnia-Herzegovina, he met with top government and religious leaders in Sarajevo to promote healing and conciliation between the Serbian Orthodox, Muslim, Catholic, and Jewish communities (1997).
 (11)Rabbi Schneier initiated the interfaith appeal to the United Nations for the worldwide protection of holy sites, which was adopted by the United Nations General Assembly in May 2001 as the resolution for the Protection of Religious Sites.
 (12)In 1980, he initiated the Annual Seminar on Religious Life to educate Foreign Service officers in the religious traditions of the countries of their assignment.
 (13)The Foreign Service Institute honored him in 2001 for 20 years of excellent cooperation in furthering the objective of religious freedom. (14)He was awarded the Department of State Special Recognition Award from Secretary of State Hillary Clinton for his 30 years of partnership in helping Foreign Affairs professionals to better understand the right to religious freedom in the countries in which they serve.
 (15)He has been very active in humanitarian missions, such as mobilizing the American religious community in support for the victims of the Armenian and Turkish earthquakes and Romanian floods.
 (16)A United States Alternate Representative to the United Nations General Assembly and Chairman of the United States Commission for the Preservation of America’s Heritage Abroad, he was one of 3 American religious leaders appointed by the President of the United States to start the first dialogue on religious freedom with President Jiang Zemin and other top Chinese leaders (1998).
 (17)He was a United States delegate to the Stockholm International Forum for the Prevention of Genocide (2004).
 (18)Born in Vienna, Austria, in 1930, Rabbi Schneier lived under Nazi occupation in Budapest during World War II and arrived in the United States in 1947.
 (19)He holds the Ordination and Doctor of Divinity Degree from Yeshiva University. (20)In 2004, Yeshiva University honored him by establishing the Rabbi Arthur Schneier Center for International Affairs.
 (21)He hosted Pope Benedict XVI at Park East Synagogue, the first visit of a Pope to a synagogue in the United States (2008), and the Ecumenical Patriarch Bartholomew (2009).
 (22)He was invited by King Abdullah of Saudi Arabia as a keynote to the Interfaith Conference (Madrid) (2008).
 (23)He was appointed by the UN Secretary General to the High Level Group Alliance of Civilizations (2005) and he was appointed Ambassador of the UN Alliance of Civilizations (2009). (24)He was honored with the Knight Commander of the Order of Civil Merit by the Kingdom of Spain, Officer of the Order of the Légion d’honneur of France, Officer’s Cross of the Order of Merit of Germany, Grand Decoration of Honor in Gold with Star for Service to the Republic of Austria, Order of the Republic of Hungary, Officer’s Cross of the Order of Merit of the Republic of Poland, the Order of the Star of Italian Solidarity, Grand Decoration of Honor in Gold for Special Services to the Province of Vienna.
 (25)He received the Order of St. Daniel of Moscow, for his leadership in inter-religious cooperation and the strengthening of ties between American religious communities and the Russian Orthodox Church (2004).
 (26)He was selected Friend of the Armenians for his solidarity with Armenians in the cause of human rights. (27)He received the Order of St. Andrew the Apostle Athenagoras Human Rights Award for his contributions to the improvement of tolerance and peace among all religions throughout the world (2008).
 (28)He received the Guru Nanac Interfaith Prize, Hofstra University for fostering religious tolerance and cooperation (2010). (29)He was the recipient of eleven honorary doctorates from United States and foreign universities.
			3.Congressional Gold Medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Rabbi Arthur Schneier in recognition of his pioneering role in promoting religious freedom and human rights throughout the world, for close to half a century.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
